Decrees affirmed. By decree in the Probate Court, a husband was committed to jail for contempt by reason of his failure to pay $50 of arrears in payments directed by an earlier decree of separate support. He was released from jail upon making payment. Assuming (without deciding) that this matter relating to a civil contempt is not moot (see Kenworthy & Taylor, Inc. v. State Examrs. of Electricians, 320 Mass. 451, 453 — 454; Garabedian v. Commonwealth, 336 Mass. 119, 120), the report of material facts reveals no error. Upon a petition in equity, the husband by decree was directed to return to the wife certain rings or the value thereof, and to pay to her one half of the cash wedding gifts to the couple, who separated less than two months after their marriage. The evidence is conflicting and confused. No stenographer was present on one day of trial, and the parties then agreed to proceed despite the absence of a stenographer. The evidence thus is not all before us. Upon this record, we cannot say that the probate judge was not justified in his findings (a) as to the amount of the cash gifts, and (b) that the husband had “obtained possession of . . . [the] rings.”